3. Guinea (vote)
- Before the vote on section D of the Preamble:
(FR) Mr President, we have indeed agreed to withdraw our Amendment 1 in order to maintain a consensus and a unanimity among the groups that, I am delighted to say, will, I believe, strengthen the resolution. With the agreement of the various groups, we have instead submitted an oral amendment to be added at the end of recital D and which I will read to you in English, since that is the language to be used as reference and in which the oral amendment was negotiated. It will specify that intervention is taking place by mercenaries from Liberia and Sierra Leone, currently used by the authorities, but that officially there is not yet absolute proof of such intervention, even if all observers on the ground have begun to note it. In order to refer to the situation while remaining rigorous, we will state the following:
'whereas there are allegations of the presence of mercenaries and former guerrilla fighters'.
(FR) However, I believe that our fellow Member, Mr Matsakis, wished to make an oral amendment to the oral amendment in order to make it still more precise, and I should like to say straight away that I support the wording that he will now propose to us, so that we may all vote unanimously in favour of the same text.
Mr President, in order to clarify it even further and make it more factually correct and comprehensive, I wish to make an oral amendment to the oral amendment by Mr Désir.
After the words 'whereas there are allegations of the presence of mercenaries and former guerrilla fighters', I wish to add 'working as paramilitary government forces'.
(Parliament agreed to accept the oral amendment)
That concludes the vote.